EMPLOYMENT AGREEMENT THIS AGREEMENT effective as of the 31st day of January, 2010 (the “Effective Date”) BETWEEN: GRID PETROLEUM CORP., a public company incorporated under the laws of the State of Nevada, with an office at 45 Cove Park Road NE, Calgary, AB, T3K 5XB (the “Employer”) OF THE FIRST PART AND: PAUL WATTS, of 52 Barons Keep,Gliddon Road, London, W14 9AU (the “Executive”) OF THE SECOND PART WHEREAS: A.WHEREAS the Employer wishes to employ the Executive and the Executive wishes to be employed by the Employer as the President and Chief Executive Officer (“CEO”) of the Employer; B.WHEREAS the Employer acknowledges that the Executive commenced his employment on January 31st, 2010; and C.WHEREAS the Employer and the Executive wish to clarify the terms of the Executive’s employment with the Employer. NOW THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of the mutual covenants herein contained, and for other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged), the parties hereto agree as follows: 1. EMPLOYMENT, TERM, POSITION, DUTIES, ETC. 1.1Employment.The Employer hereby employs the Executive and the Executive hereby accepts employment upon the terms and conditions as set out in this Agreement. 1.2Term.This Agreement will be for an indefinite period and may be terminated by the Executive or the Employer in accordance with Section 5 of this Agreement (the “Term”). 1.3Position.The Executive will serve as the President and Chief Executive Officer of the Employer. 1.4Duties.The Executive will perform such duties as are assigned to the Executive by the Employer, including those regularly and customarily performed by a President and Chief Executive Officer, including responsibility for all activities regarding the Employer, its subsidiaries, and its joint venture companies (collectively, the “Duties”).The Executive, from time to time, will provide written progress reports, satisfactory in form and content to the Employer, with respect to the Duties. 2. COMPENSATION 2.1Salary and Work Commitment.The Employer will pay to the Executive a salary of US $8,000 per Month, payable in monthly installments, in arrears, subject to all required tax withholdings, statutory and other deductions (“Base Salary”). With an incremental rise of US $500 per quarter until an amount of US $10,000 per month is achieved. The Executive will be required to provide the Duties to the Employer a minimum of three (3) days per week (the “Time Commitment”).The Base Salary and Time Commitment will be reviewed six (6) months from the date of execution of this Agreement. 2.2Reimbursement of Expenses.The Employer will reimburse the Executive for all reasonable travelling and other expenses actually and properly incurred by him in connection with his Duties hereunder in accordance with the Employer’s policies, provided that such expenses will be subject to annual presentation to the Board of Directors, and such expenses may be subject to further verification by the Audit Committee or the Board of Directors of the Employer.For all such expenses, the Executive will furnish the Employer with such statements, receipts or other reasonable documentation and within the applicable time period as may be reasonably required by the Employer. 2.3Vacation.The Executive will be entitled to a minimum annual vacation of four weeks.The Executive will use his best efforts to ensure that such vacation is arranged with the Employer in advance such that it does not unduly affect the operations of the Employer. 3. EXECUTIVE OBLIGATIONS 3.1Confidential Information.The Executive will not, either during the term of this Agreement or at any time thereafter, without specific consent in writing, disclose or reveal in any manner whatsoever to any other person, firm or corporation, nor will he use, directly or indirectly, for any purpose other than the purposes of the Employer, the private affairs of the Employer or any confidential information which he may acquire during the term of this Agreement with relation to the business and affairs of the directors and shareholders of the Employer, unless the Executive is ordered to do so by a court of competent jurisdiction or unless required by any statutory authority. 3.2Non-Disclosure Provisions.The Executive will be subject to further non-disclosure provisions contained in Schedule “A” to this Agreement. 2 3.3Full Time and Efforts.During the term of the Executive’s employment pursuant to this Agreement, the Executive will devote his full time and effort and attention to the Duties. 3.4Employer’s Policies.The Executive acknowledges and agrees that the Executive is bound by the various employment and other policies of the Employer, notwithstanding that those policies may be varied, changed, deleted or added to, from time to time.It is the Executive's responsibility to familiarize himself with the current policies and to observe them.If there is an express conflict between any such policies and this Agreement, then this Agreement governs. 3.5Employer’s Property. Upon the termination of the Executive’s employment with the Employer for any reason, or whenever requested by the Employer, the Executive will deliver to the Employer all property belonging to the Employer, including, without limitation: (a) any keys, security cards, passwords, devices, documents, papers, plans, materials or other property, and any copies or reproductions thereof, which may have come into the Executive’s possession during the course of the Executive’s employment with the Employer; (b) any items of any nature created by the Executive in the course of his employment, whether completed or not; (c) any communications or documentation transmitted by, received from, or stored in the Employer’s computer, email or voicemail systems, regardless of any personal content; and (d) any Confidential Information as defined in Schedule “A” to this Agreement. 3.6Medical Disability.If the Executive is on leave for medical reasons, or the Executive requests a change in the Duties or hours of work for medical reasons, the Executive agrees to cooperate with the Employer in obtaining any information reasonably necessary for assisting the Employer with assessing the Executive’s ability to work and any accommodations required of the Employer. 4. NON-SOLICITATION 4.1Non-Solicitation.During the term of this Agreement and for a period of one year from the date of termination of this Agreement for any reason, the Executive will not: (a) solicit or entice, or attempt to solicit or entice, either directly or indirectly, any supplier, contractors, consultant, customer or prospective customer of the Employer as at the date of termination of this Agreement, to become a supplier, contractor, consultant, or customer of any business or enterprise that competes with the Employer; (b) solicit or entice, or attempt to solicit or entice, either directly or indirectly, any employee of the Employer as at the date of termination of this Agreement, to become an employee of any business or enterprise that competes with the Employer. 3 5. TERMINATION 5.1Termination for Cause.Notwithstanding any other provision in this Agreement, the Employer may terminate the employment of the Executive at any time without notice or pay in lieu thereof for “Cause”, defined below, or death of the Executive. 5.2Definition of “Cause”. For the purposes of this Agreement “Cause” includes: (a) fundamental breach of this Agreement by the Executive; (b) in the opinion of the Employer, poor performance by the Executive after being advised as to the standard required; (c) any intentional or grossly negligent disclosure of any Confidential Information by the Executive; (d) any improper use of the Employer’s property; (e) violation of any local, state or federal statute by the Executive, including, without limitation, an act of dishonesty such as embezzlement or theft, whether committed during the course of or in relation to the Executive’s employment with the Employer or otherwise; (f) conduct by the Executive that, in the opinion of the Employer, is materially detrimental to the business or financial position of the Employer, including conduct that has the potential to injure the reputation of the Employer if the Executive is retained as an Executive of the Employer; and (g) any and all omissions, commissions or other conduct which would constitute just cause at law. Termination Without Cause.Either the Executive or the Employer may terminate the Executive’s employment without cause, upon the notice set out below: (a) the Executive may resign upon giving to the Employer one (1) month’s prior written notice; and (b) the Employer may terminate the Executive’s employment at any time without cause upon providing to the Executive one (1) month’s prior written notice. 5.4Release.By providing the payment as set out in this Agreement, the Employer will be released from all salary and severance obligations owing or becoming owed to the Executive arising out of this Agreement, the Executive’s employment or the Executive’s termination. 4 6. GENERAL PROVISIONS 6.1Notices and Requests.All notices and requests in connection with this Agreement will be deemed given as of the day they are received either by messenger, delivery service, or mailed by registered or certified mail with postage prepaid and return receipt requested and addressed as follows: (a) If to the Employer: GRID PETROLEUM CORP. 45 Cove Park Road NE, Calgary, AB T3K 5XB with a copy to: Scott P. Doney, Esq.
